Citation Nr: 1218083	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-08 614	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for flat feet.  

3. Entitlement to service connection for boils and cysts of the rectum with perianal hidradenitis and fistula and colostomy. 

4. Entitlement to a rating higher than 10 percent for right knee chondromalacia of the patella with degenerative joint disease.  

5. Entitlement to a rating higher than 10 percent for left knee chondromalacia of the patella with degenerative joint disease.

6. Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law



WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from June 1975 to October 1975 and on active duty from September 1976 to July 1982.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2004, in May 2005, in February 2006, and in May 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In February 2012, the Veteran, through his attorney, submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO.


REMAND

After a review of the record, the Board finds that there is additional evidence that may be relevant to the claims that should be requested under the duty to assist.  38 U.S.C.A. § 5103A.  



The Veteran, through counsel, has identified additional service treatment records that are relevant to his claims of service connection, which should be requested under the duty to assist.  

The Veteran has also identified private medical records that are relevant to his claim of service connection for flat feet, which should be requested under the duty to assist.

In argument, the Veteran has raised the question of secondary service connection for his low back disability. 

On the claims for increase for the knees, in November 2011, the Veteran testified that his knees had gotten worse.  As the Veteran's testimony suggests a material change in his condition, reexamination is warranted under 38 C.F.R. § 3.327.

In November 2011, counsel argued that the Veteran was unable to work due to his service-connected bilateral knee disability.  A request for a total disability rating for compensation based on individual unemployability either stated or implied by a fair reading of the claim or of the evidence of record is not a separate claim for benefits, but part of the claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  And further procedural development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the hospital facility where he was treated in Korea from December 1976 to November 1977.  

2.  Make another request for service personnel and treatment records for the Veteran's period of active duty from 1976 to 1982, including:




a).  The facility in Korea, if identified by the Veteran, and, 

b).  Inpatient records from August 1980 to June 1982 from the U.S. Army Hospital, Bremerhaven, Germany APO 09069.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran either to submit or to authorize VA to obtain private medical records, pertaining to treatment of a bilateral foot problem in 1984 in Snellville, Georgia.

4.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has flat feet or corns or calluses on his feet, and, if so,

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that flat feet, if shown, or calluses and corns, if shown, are related to the finding on separation examination in June 1982, of lichenified epidermis, corns or calluses, on the right plantar foot.   





If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, if so, identify the other potential causes, when the finding in service is not more likely than any other to cause the Veteran's current feet problems, if any, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge after a review of the medical literature.

The Veteran's file must be made available to the VA examiner for review.

5.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that hidradenitis of the perianal or perirectal area, document by VA in November 2002, resulting in a colostomy by VA in March 2004, is related to the in-service sebaceous cyst near the umbilicus, which was drained and excised in October 1981 with a history of surgery for a similar cyst within the year. 





In formulating an opinion, the VA examiner is asked to address whether the post-service findings, beginning in 2002, 20 years after the finding in service, represent a progression of the in-service finding or the development of a new and separate condition. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, if so, identify the other potential causes, when the finding in service is not more likely than any other to cause the Veteran's post-service condition and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge and, if necessary, after a review of the medical literature.

The Veteran's file must be made available to the VA examiner for review. 

6.  Afford the Veteran a VA orthopedic examination to determine the current level of severity of the service-connected left and right knee disabilities.  








The examiner is asked to describe: 

a).  Range of flexion and extension in degrees for each knee; and any additional functional loss due to pain, including during flare-ups, weakness, atrophy, excess fatigability, or painful motion.  Any additional limitation of motion during flare-ups and following repetitive use should also be noted.  If feasible, any additional functional loss should be expressed in terms of the degree of loss of flexion or extension.  

b).  Any recurrent subluxation or lateral instability, including symptoms associated with the cartilage impairment, including whether there are frequent episodes of "locking," pain, and effusion into the knee joints.  

c).  The effect that the service-connected disabilities have on the Veteran's employment. 

The Veteran's file should be made available to the examiner for review.  

7.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.







8.  Adjudicate the claim of service connection for a low back disability as secondary to the Veteran's service-connected disabilities, that is, whether the disability is caused by or aggravated by any service-connected disability, the claims of service connection for flat feet and for hidradenitis, the claims for increase for the knees, and the claim for a total disability rating, including on an extraschedular basis, if applicable.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


